FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YU YING CHEN,                                    No. 09-70560

               Petitioner,                       Agency No. A097-390-663

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Yu Ying Chen, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Chen’s failure to mention that she was forcibly sterilized during either of

her interviews at the airport. See Liu v. Holder, 640 F.3d 918, 926 (9th Cir. 2011);

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (explanation was plausible,

but record did not compel the finding that the IJ’s unwillingness to believe it was

erroneous). The agency’s adverse credibility determination is also supported by

the discrepancies between Chen’s statements at the airport and her testimony

regarding the circumstances of her arrest and release from custody, as well as the

expert testimony that Chen’s fine receipt was likely fraudulent. See Kohli v.

Gonzales, 473 F.3d 1061, 1071 (9th Cir. 2007) (adverse credibility determination

is supported by discrepancy between testimony and declaration); Desta v. Ashcroft,

365 F.3d 741, 745 (9th Cir. 2004). In the absence of credible testimony, Chen’s

asylum and withholding of removal claims fail. See Farah, 348 F.3d at 1156.

      Because Chen’s CAT claim is based on the same evidence the agency found

not credible, and she points to no other evidence showing it is more likely than not




                                          2                                     09-70560
she will be tortured if returned to China, her CAT claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                    09-70560